TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00046-CR



                             John Ervin Bankston III, Appellant

                                                 v.

                                    The State of Texas, Appellee



  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
        NO. 903, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 14, 2007

Do Not Publish